


110 HJ 95 IH: Providing for the disapproval of the

U.S. House of Representatives
2008-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IA
		110th CONGRESS
		2d Session
		H. J. RES. 95
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2008
			Mr. Berman (for
			 himself and Ms. Ros-Lehtinen) (both by
			 request) introduced the following joint resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		JOINT RESOLUTION
		Providing for the disapproval of the
		  Congress of the proposed agreement for cooperation between the United States
		  and the Russian Federation pursuant to the Atomic Energy Act of
		  1954.
	
	
		That the Congress does not favor the
			 proposed agreement for cooperation transmitted to the Congress by the President
			 on May 13, 2008.
		
